Citation Nr: 1029303	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-10 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 8, 2004, 
for the grant of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1979 to December 
1984.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi - which, in 
relevant part, granted a TDIU retroactively effective from 
January 8, 2004.  The Veteran wants an earlier effective date.  
The RO in Montgomery, Alabama, which now has jurisdiction, 
certified his appeal to the Board.

Because the Veteran failed to complete and return an employment 
questionnaire, VA Form 21-4140, the RO proposed in January 2010 
to sever his TDIU grant.  And after notifying him of this 
intention and giving him an opportunity to contest this action 
and have a hearing on the matter, with no response, the RO issued 
another decision in May 2010 discontinuing his TDIU prospectively 
effective as of July 31, 2010.

Since, however, it is unclear whether the RO attempted to contact 
the Veteran at the correct address, the Board is remanding his 
earlier effective date claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.




REMAND

This case is being remanded to ensure procedural due process.  
During this appeal, the Veteran changed residence on several 
occasions, but the Board will concentrate on his relocations 
since 2005.  

In April 2005, the Veteran submitted his appeal for an effective 
date earlier than January 8, 2004, for the grant of his TDIU.  He 
listed his address at the time as [redacted], 
[redacted].  In June 2005, the RO sent him a notice in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), to [redacted], which 
is incorrect.  Later that month, the Veteran submitted another 
Statement in Support of Claim, VA Form 21-4138, again listing 
[redacted], as his address.  
But another letter was sent to him in December 2005 to the 
incorrect [redacted], 
address.

A March 2006 VA examination request document contains the correct 
address, [redacted].  In 
another Statement in Support of Claim, received in April 2006, 
the Veteran indicated he had no then-current residence.

A VA examination was conducted in April 2006.  At the time, the 
Veteran's address was listed as [redacted], 
[redacted].  Notification of an August 2006 rating action 
was sent to this address.  

A July 2008 Coordinating Master of Record document shows the 
address for the Veteran as [redacted], [redacted].  
In September 2008, this address was evidently used in contacting 
him for an examination in October 2008, which he attended.

In April 2009, the Veteran was informed of another examination, 
at which time his address was listed as [redacted], 
[redacted].  However, due to jurisdictional problems this 
examination was not conducted.  

In June 2009, it appears the RO conducted an Internet search to 
try and obtain a current address for the Veteran.  The document 
concerning this Internet search listed his address as [redacted] 
[redacted], but also handwritten on 
this document is a notation indicating this was an old address 
and that he had been notified at a different address since 2006.  

Subsequently, the [redacted] address was used to contact the 
Veteran for an examination that was conducted in July 2009.  He 
attended that examination.  Also, notice of the resultant August 
2009 rating action was sent to that address.

Since then, all correspondence from VA that has been sent to the 
Veteran has been mistakenly addressed to [redacted] Apt 
[redacted].  As noted in a November 2009 deferred 
rating decision, he has reported receiving treatment at the 
George Washington University (GWU) Hospital.  Records from this 
facility are pertinent to his claim for an earlier effective 
date.  The RO has sent letters to GWU Hospital, as well as to the 
Veteran personally, regarding these records in December 2009 and 
January 2010.  But the letters to him were mistakenly sent to his 
old address - [redacted], and 
this apparently is at least partly why he has not responded to 
the RO's more recent letters.  

Since the Veteran has reported two new addresses (since using the 
[redacted]) it is 
unclear whether he is receiving his VA correspondence.  His TDIU, 
as mentioned at the outset, has been discontinued on account of 
his failure to complete and return a necessary form, namely, an 
employment questionnaire (VA Form 21-4140).  But all of the 
recent correspondence to him was sent to his old address - [redacted] 
[redacted].



It is unclear why the RO is still attempting to contact the 
Veteran using that old address of [redacted], 
[redacted], when the last letter from the RO that he 
responded to was addressed instead to [redacted], 
[redacted].  Also, it appears the last document containing his 
personal signature, VA Form 21-22a, "Appointment of Individual 
as Claimant's Representative, which was signed in June 2009, 
lists the [redacted], address.  
Therefore, although none of the letters - regardless of the 
address used, have been returned as undeliverable by the US 
Postal Service, it remains unclear whether the Veteran received 
the duty to assist notices sent in June 2005, December 2009, 
and January 2010.  So the Board must remand to clarify his 
current address, provide all necessary notice, and give him time 
to respond.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Ascertain the Veteran's current address 
and send all the necessary notices to this 
address - including the VCAA notice 
mentioned as well as the duty to assist 
notices regarding obtaining his records from 
GWU Hospital.  Document all efforts to 
ascertain his current address, including any 
contact with his representative to obtain 
this information.

2.  After the above development has been 
completed, as well as any other development 
deemed necessary, readjudicate the claim if 
there is additional evidence to consider.  If 
the claim is not granted to the Veteran's 
satisfaction (and the earlier effective date 
issue is still in play, realizing the TDIU 
benefit has since been discontinued), send 
the Veteran and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


